                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                       No. 5:92-CR-6-F-1

 UNITED STATES OF AMERICA,                       )
                                                 )
                v.                               )           REASSIGNMENT ORDER
                                                 )
 HILDRED MANUEL LYLES II                         )




       At the direction of the Court, and for the continued efficient administration of justice, the

this case is reassigned to the Honorable Terrence W. Boyle, Chief United States District Judge, as

for all further proceedings. All future documents shall reflect the revised case number of 5:92-

CR-6-B0-1.
